IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

 MELINDA DELISLE, JACQUES DELISLE,               : No. 95 MM 2020
 ADAM DELISLE, BRYAN IRVIN, CHARLES              :
 CELLA, DEBORAH CELLA, MARY CAY                  :
 CURRAN, ELIZA HARDY JONES, KRISTA               :
 NELSON, EILEEN MCGOVERN, CEDRIC                 :
 HARDY,                                          :
                                                 :
                       Petitioners               :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 KATHY BOOCKVAR, IN HER CAPACITY                 :
 AS SECRETARY OF THE                             :
 COMMONWEALTH OF PENNSYLVANIA,                   :
 AND JESSICA MATHIS, IN HER CAPACITY             :
 AS DIRECTOR OF THE BUREAU OF                    :
 ELECTION SERVICES AND NOTARIES OF               :
 THE PENNSYLVANIA DEPARTMENT OF                  :
 STATE,                                          :
                                                 :
                       Respondents               :

                                         ORDER

PER CURIAM
      AND NOW, this 29th day of May, 2020, upon consideration of the Petitioners’

Petition for Review:

      1.     The Petition for Review was filed outside of the 180 day time period from
             the date of enactment of Act No. 2019–77 during which this Court had
             exclusive jurisdiction to decide specified constitutional challenges to Act No.
             2019-77. See Section 13(1)-(3).

      2.     Petitioners’ alternative request for King’s Bench or extraordinary jurisdiction
             is denied.

      3.     The case is immediately transferred to the Commonwealth Court.

      Justice Wecht files a concurring statement.